Filed 11/23/22 In re C.M. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re C.M., a Person Coming Under
 the Juvenile Court Law.


 ALAMEDA COUNTY SOCIAL
 SERVICES AGENCY,                                                         A165213

             Plaintiff and Respondent,                                 (Alameda County
 v.                                                                    Super. Ct. No.
                                                                    JD03265501)
 J.T.,
             Defendant and Appellant.


         J.T. (mother) appeals from an order terminating her parental rights
under Welfare and Institutions Code section 366.26.1 Mother advances two
claims on appeal—that the juvenile court abused its discretion in denying her
counsel’s request for a continuance of the selection and implementation
hearing, and that the Alameda County Social Services Agency (Agency) failed
to comply with its initial inquiry duties under the Indian Child Welfare Act
(ICWA; 25 U.S.C. § 1901 et seq.). We conclude there was no abuse of




         All further statutory references will be to the Welfare and
         1

Institutions Codes unless otherwise indicated.


                                                               1
discretion in refusing to continue the hearing, but we agree with the latter
claim and conditionally reverse for further ICWA proceedings.
                                  BACKGROUND2
      In August 2020, the Dublin Police Department took then one-month-old
minor into protective custody after mother and father were pulled over for
running a stop light. After speaking to parents and a subsequent search of
the vehicle, parents were arrested for child endangerment, possession of
methamphetamine for sale, and possession of heroin for sale. Father was
also arrested for being a felon in possession of a firearm, being a felon in
possession of ammunition, possession of a controlled substance and narcotic
while armed, possession of a loaded firearm in a vehicle, driving on a
suspended license, possession of drug paraphernalia, and misdemeanor
probation violation.
      The Agency filed, and later amended, a section 300 petition alleging
failure to protect minor (§ 300, subd. (b)).
      The court detained minor, and mother contested the allegations in the
petition. Thereafter, the court declared minor a dependent, sustained the
amended petition, and ordered reunifications services.
      At the six-month hearing in June 2021, the court found ICWA did not
apply.
      At the 12-month review hearing, the court terminated parents’
reunification services and set a section 366.26 selection and implementation
hearing.
      At the March 2022 section 366.26 hearing, the juvenile court
terminated parental rights and ordered adoption as the permanent plan for
minor. The court also reaffirmed its finding that ICWA was inapplicable.

      2   We recite only those facts relevant to the issues on appeal.


                                         2
                                 DISCUSSION
Denial of Continuance
      Additional Background
      Neither parent was present at the section 366.26 hearing. Mother’s
counsel asked “for a brief continuance on her behalf,” stating she had not
heard from mother. Counsel had “been unable to recently reach” mother, but
had provided her with a copy of the section 366.26 report by e-mail. Mother
responded by e-mail, stating she had a “new phone number [and] . . . wished
to speak . . . about the matter.” Counsel e-mailed, texted, and called mother
at both the newly provided number and her old number but “had no response
from her.” Counsel went on to state, she had “concern[s] that [mother] may
be experiencing some significant financial difficulties. I don’t have proof that
she’s not receiving my messages, but I am concerned, given her financial
situation, that she may not have. And so I’m asking for a brief continuance to
attempt to further reach her so that she can further appear and present her
position to the Court.”
      The court denied the request, finding mother’s lack of responsiveness to
counsel did “not constitute good cause.”3
      After hearing argument from counsel on the application of the
beneficial relationship exception, the court found minor was adoptable and no
exception applied. The court then terminated parental rights and set the
matter for a six-month post-permanency review hearing.

      3  Father’s counsel made a separate motion to continue, explaining she
had tried to reach father “by telephone and text message and have not
received a response.” The court denied this motion, as well, stating it was not
“good cause in the eyes of the Court, simply being nonresponsive to Counsel’s
attempt to reach out to a client. [¶] And without more, the Court finds that
there is no good cause to do so, and delaying this proceeding would be
contrary to the best interests of the child.”


                                       3
      Discussion
      Mother contends the juvenile court abused its discretion in refusing to
grant counsel’s request for a continuance at the selection and implementation
hearing.
      Section 352 governs continuances in dependency proceedings. (See In
re M.F. (2022) 74 Cal.App.5th 86, 102.) It provides that “if it is not contrary
to the interests of the minor child, a trial court may grant a continuance in a
dependency case for good cause shown, for the period of time shown to be
necessary, and further provides that when considering whether to grant a
continuance the court ‘shall give substantial weight to a minor’s need for
prompt resolution of his or her custody status, the need to provide children
with stable environments, and the damage to a minor of prolonged temporary
placements.’ ” (In re B.C. (2011) 192 Cal.App.4th 129, 143–144; In re
Elizabeth M. (2018) 19 Cal.App.5th 768, 779–780 (Elizabeth M.).)
      To request “a continuance of the hearing, written notice shall be filed at
least two court days prior to the date set for the hearing, together with
affidavits or declarations detailing specific facts showing that a continuance
is necessary, unless the court for good cause entertains an oral motion for
continuance.” (§ 352, subd. (a)(3).) “We review an order denying or granting
a continuance for abuse of discretion. [Citations.] ‘To show abuse of
discretion, the appellant must demonstrate the juvenile court exercised its
discretion in an arbitrary, capricious or patently absurd manner that resulted
in a miscarriage of justice.’ ” (Elizabeth M., supra, 19 Cal.App.5th at p. 780.)
      There is nothing in the record to indicate mother (or father) requested a
continuance at any time prior to the section 366.26 hearing, let alone filed the
required application and supporting documentation.




                                        4
      Even assuming mother’s request was timely and properly made, the
juvenile court did not abuse its discretion in denying it as she made no
showing of good cause.
      Minor’s dependency began one month after her birth in August 2020,
and, by the time of the March 2022 hearing, she was approximately 20
months old. Minor was thriving in her foster family, a home which included
her half siblings. Although mother’s counsel speculated the reason for
mother’s absence was due to her “experiencing some significant financial
difficulties,” she had no “proof that [mother was] not receiving my messages.”
Indeed, mother had responded when her counsel sent her a copy of the
section 366.26 report. (Father had also stated “they do not always answer
the calls from the Agency,” but that they would “receive[] messages and call
back.”) Although mother had missed some other hearings, she had been
present at the previous hearing and was aware of the date of the section
366.26 hearing. Mother had also been able to call in for prior hearings and
was aware of the procedure for doing so.
      As the juvenile court emphasized, mother’s unresponsiveness to her
counsel was not good cause and “delaying th[e] proceeding would be contrary
to the best interests of the child.” In sum, the court’s denial of a continuance
was neither arbitrary nor irrational and did not constitute an abuse its
discretion. (Elizabeth M., supra, 19 Cal.App.5th at p. 779 [“Continuances are
discouraged in dependency cases,” and the court has discretion to grant a
continuance only if it “is not contrary to the interest of the child.”].)
ICWA Duty of Inquiry
      Additional Background
      The Agency initially was unable to interview parents about ICWA
because they were in jail. By the time it filed its jurisdiction report, the



                                         5
Agency had asked mother about any Indian ancestry, and mother “stated
that she thinks she does but does not know what tribe. She said that the
father does have Native ancestry but does not know what tribe.” The social
worker asked mother to pass along the Agency’s contact information to
father.
      Both parents later contacted the Agency and mentioned relatives who
might be assessed for placement, including father’s adult children, as well as
minor’s maternal aunt and uncle. But they provided no contact information,
and minor remained in foster care. The Agency therefore assigned a family-
finding engagement worker to search for relatives for placement. The worker
performed a search in September and October 2020, including a search for
minor’s maternal grandmother.
      Despite initially claiming Indian ancestry, two weeks later, in
September, “both parents stated they do not have Native American ancestry,”
and the Agency recommended the court find ICWA did not apply.
      In a December addendum report, the Agency once again observed both
parents had denied “Native American ancestry” and once again recommended
the court find ICWA did not apply.
      However, at the contested jurisdiction and disposition hearing, when
the court asked parents if they had any Indian ancestry, mother responded
that she did “[f]rom [her] mother’s side,” but did not “know what kind.” But
father again stated he did not have Native American ancestry.
      A month later, in an interim report, the Agency reported that mother
had clarified she may have Native American ancestry with the Cherokee and
“Blackfoot” tribes.4 Accordingly, the Agency sent notices to the Cherokee and


      4 We place “Blackfoot” in quotation marks because “there is frequent[]
confusion between the Blackfeet tribe, which is federally recognized, and the

                                      6
Blackfeet tribes, as well as to the Bureau of Indian Affairs and the
Department of the Interior.
      Father had also now stated that he too may “have Native American
ancestry, but was unsure as to what tribes.” He “stated he would report back
. . . after talking with family members.” The Agency noted it would “submit
notices again, if appropriate, after hearing from the father regarding his
possible heritage.”
      By the time of the six-month review report, the Agency had received
letters from some of the Cherokee and Blackfeet tribes informing them minor
was not registered or eligible for membership. Mother now reported the
minor’s maternal grandmother was deceased, and when she passed away
mother had lost “some ancestral information.” She stated she did not have a
“strong relationship with her father,” but that she lived with him during . . . a
short period of her childhood years.”
      Both father and the Agency had spoken to father’s paternal aunt. She
told the Agency “there is Native American Ancestry in her family,” but she
did “not remember the name of the tribe.” She stated “the name of the tribe
is in a book she cannot locate at the moment,” and she “referenced the stature
of the Indian Tribe as being ‘short people.’ ” Father stated the paternal aunt
was the “historian of their family’s Native American background,” but he had
“not been successful with getting the information from his aunt.”
      In the meantime, in April 2021, minor had transitioned from her prior
placement to the home of T.M. T.M. is the mother of minor’s paternal adult
half-siblings, which included at least one half-sister and two half-brothers.
The Agency did not talk to any of minor’s adult half-siblings regarding


related Blackfoot tribe which is found in Canada” and thus is not federally
recognized. (In re L.S. (2014) 230 Cal.App.4th 1183, 1198.)


                                        7
possible Indian ancestry, including her adult half-brother who was present at
the section 366.26 hearing.
      Neither parent was present at the six-month hearing when the court
adopted the Agency’s recommendation that ICWA did not apply, and neither
parents’ counsel objected to the finding. Additionally, counsel did not object
at the section 366.26 hearing when the court reaffirmed ICWA did not apply.
      Analysis
      On appeal, mother contends the Agency was derelict in its “duty of
inquiry” because it failed to speak to minor’s adult half-siblings (with whom
she was living), a maternal aunt and uncle, and minor’s paternal uncles.
      The Agency acknowledges it did not question these relatives about
minor’s potential Indian ancestry. However, it maintains the juvenile court
properly concluded ICWA did not apply, or alternatively, any error was not
prejudicial.
      “Congress enacted ICWA in 1978 to address concerns regarding the
separation of Indian children from their tribes through adoption or foster
care placement, usually in non-Indian homes. [Citation.] ICWA established
minimum standards for state courts to follow before removing Indian
children form their families and placing them in foster care or adoptive
homes. [Citations.] In 2006, California adopted various procedural and
substantive provisions of ICWA. [Citation.] In 2016, new federal regulations
were adopted concerning ICWA compliance. [Citation.] Following the
enactment of the federal regulations, California made conforming
amendments to its statutes, including portions of the Welfare and
Institutions Code related to ICWA notice and inquiry requirements.
[Citations.] Those changes became effective January 1, 2019 [citation], and
govern here.” (In re D.S. (2020) 46 Cal.App.5th 1041, 1048 (D.S.).)



                                       8
      As relevant here, “section 224.2 creates three distinct duties regarding
ICWA in dependency proceedings. First, from the Agency’s initial contact
with a minor and his [or her] family, the statute imposes a duty of inquiry to
ask all involved persons whether the child may be an Indian child. (§ 224.2,
subds. (a), (b).) Second, if that inquiry creates a ‘reason to believe’ the child is
an Indian child, then the Agency ‘shall make further inquiry regarding the
possible Indian status of the child, and shall make that inquiry as soon as
practicable.’ (Id., subd. (e). . . .) Third, if that further inquiry results in a
reason to know the child is an Indian child, then the formal notice
requirements of section 224.3 apply. (See § 224.2, subd. (c) [court is obligated
to inquire at the first appearance whether anyone ‘knows or has reason to
know that the child is an Indian child’]; id., subd. (d) [defining circumstances
that establish a ‘reason to know’ a child is an Indian child]; § 224.3 [ICWA
notice is required if there is a ‘reason to know’ a child is an Indian child as
defined under § 224.2, subd. (d)].)” (D.S., supra, 46 Cal.App.5th at p. 1052,
italics omitted.)
      A parent has standing to raise the issue of ICWA not only on his or her
own behalf, but on behalf of the other parent, as well. (In re B.R. (2009)
176 Cal.App.4th 773, 779–780.)
      “On appeal, we review the juvenile court’s ICWA findings for
substantial evidence. [Citations.] But where the facts are undisputed, we
independently determine whether ICWA’s requirements have been satisfied.”
(D.S., supra, 46 Cal.App.5th at p. 1051.)
      We are concerned here with the initial “duty of inquiry.” Section 224.2,
subdivision (b) provides that “[i]nquiry includes, but is not limited to, asking
the child, parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party reporting



                                          9
child abuse or neglect, whether the child is, or may be, an Indian child where
the child, the parents, or Indian custodian is domiciled.” Extended family
member “shall be as defined by the law or custom of the Indian child’s tribe
or, in the absence of such law or custom, shall be a person who has reached
the age of eighteen and who is the Indian child’s grandparent, aunt or uncle,
brother or siter, brother-in-law or sister-in-law, niece or nephew, first or
second cousin, or stepparent.” (25 U.S.C. § 1903(2); see § 224.1, subd. (c).)
      The record reflects the Agency was in contact with the paternal aunt,
knew of an unnamed maternal aunt and uncle, and knew of at least one
paternal uncle, as well as minor’s adult half-siblings with whom she was
placed.
      As to mother’s relatives, we conclude that substantial evidence
supports the court’s finding that ICWA did not apply. Mother never supplied
the maternal aunt and uncle’s contact information, and mother, herself, told
the social worker that information regarding her possible ancestry was lost
when minor’s maternal grandmother died. In short, there was no one else for
the Agency to inquire of on mother’s side. Additionally, after mother
provided the names of two potential tribes, the Agency sent notices to those
tribes, as well as to the Bureau of Indian Affairs and the Department of the
Interior. The Agency received letters back from the tribes informing them
minor was neither a member nor was she eligible for membership.
      As to father’s relatives, we conclude the Agency erred in failing to
inquire of minor’s adult half-siblings, as well her paternal uncles about any
possible Indian ancestry. We also conclude such error was not harmless.
      Prejudicial Error
      “ ‘[R]ecent appellate jurisprudence has adopted a continuum of tests for
prejudice . . . ranging from a per se re rule that any error is always



                                       10
prejudicial, to a test . . . finding no prejudice unless the appealing parent
makes a proffer that interviewing extended family members would yield
information about potential Indian ancestry.’ (In re A.C. (2022)
75 Cal.App.5th 1009, 1011. . . .) The range of approaches, along with the
passionate dissents to some of those approaches, reflect the challenge in
applying the clear legislative mandate to expand ICWA inquiry in situations
where, like here, there is no serious reason to believe that further inquiry
would reveal additional information that might ultimately lead to evidence
that the minor is an Indian child. (Compare In re T.G. [(2020)]
58 Cal.App.5th [275,] 295 . . . [‘the imposition of a duty to inquire that is
significantly more expansive than the duty to provide ICWA notices is
premised on the commonsense understanding that, over time, Indian
families, particularly those living in major urban centers like Los Angeles,
may well have lost the ability to convey accurate information regarding their
tribal status’] with In re A.C., supra, at p. 1019 (dis. opn. of Crandall, J.) [‘As
someone who has handled a busy dependency calendar for the three and half
years immediately preceding this assignment, it is hard to understate the
havoc, expense, and uncertainty caused by these conflicting mandates.’].)”
(In re S.H. (2022) 82 Cal.App.5th 166, 176.)
      We provide a brief summary of the approaches as they currently stand
as well as their criticisms:
   1. A.R.’s “Reversal Per Se” or “Undeveloped Record” Approach
      A.R. opined reversal is required “in all cases where ICWA requirements
have been ignored.” (In re A.R. (2022) 77 Cal.App.5th 197, 207; ibid.
[adopting “clear rule that requires reversal in all cases where no required
ICWA inquiry has been conducted”]; In re E.V. (2022) 80 Cal.App.5th 691,
694 [adopting A.R.’s “clear rule”]; see In re G.H. (2022) 84 Cal.App.5th 15, 32



                                        11
[following A.R. and E.V.]; see also In re J.C. (2022) 77 Cal.App.5th 70, 80
[adopting Y.W. rule]; In re H.V. (2022) 75 Cal.App.5th 433, 438 [concluding
reversible error where “Department failed to discharge its first-step inquiry
duty”]; In re Y.W. (2021) 70 Cal.App.5th 542, 556 (Y.W.) [“failure to conduct
an adequate inquiry . . . makes it impossible for [parents] to demonstrate
prejudice”].)
      Some appellate courts have interpreted this line of cases as essentially
holding that an agency’s failure to conduct an adequate inquiry requires
reversal in all cases because “it is always reasonably probable that a result
more favorable to the appellant might be revealed by additional information.
This approach would require reversal in all cases where the agency erred.”
(In re Benjamin M. (2021) 70 Cal.App.5th 735, 743 (Benjamin M.); see In re
Y.M. (2022) 82 Cal.App.5th 901, 912 (Y.M.) [citing A.R. and Y.W. among
others as concluding initial ICWA inquiry error “is prejudicial and reversible
per se”]; In re Dezi C. (2022) 79 Cal.App.5th 769, 774, review granted on Sept.
21, 2022, S275578 (Dezi C.) [same].)
      However, other courts have distinguished this line of cases and
interpreted A.R. as holding reversal is required only where there is a record
“so undeveloped that the inadequacy of the inquiry is readily apparent and
there is simply no basis on which to find substantial evidence would support
a contrary conclusion.” (In re K.H. (2022) 84 Cal.App.5th 566, 618 (K.H.);
ibid. [cautioning against labeling “these cases as generally establishing a
reversible per se rule . . . because not all records will be as undeveloped and
not all errors will be as patent as in these cases,” italics omitted].)
      Regardless of how this approach is viewed—either as requiring reversal
per se or as requiring reversal depending on the state of the “undeveloped
record”—it has been considered but rejected by several courts as inconsistent



                                        12
“with the state harmless error rule.” (Benjamin M., supra, 70 Cal.App.5th at
p. 743; Y.M., supra, 82 Cal.App.5th at p. 912 [rejecting reversible per se
approach “because it is inherently inconsistent with the requirement in
California Constitution, article VI, section 13 that a miscarriage of justice be
shown for reversal”]; In re K.H., supra, 84 Cal.App.5th at p. 611 [this
approach “sets the bar so low as to render the concept of harmless error
meaningless”].)
   2. Benjamin M.’s “Readily Obtainable Information” Approach
      Benjamin M. takes the position that if an agency’s initial inquiry is
deficient, that defect is harmless unless “the record indicates that there was
readily obtainable information that was likely to bear meaningfully upon
whether the child is an Indian child” and that “the probability of obtaining
meaningful information is reasonable.” (Benjamin M., supra, 70 Cal.App.5th
at p. 744.)
      This approach has been criticized because it “focuses on the ease of
obtaining information that bears on the question of a child’s Indian status
rather than whether that information is likely to affect the juvenile court’s
ICWA finding” and thus “lacks the outcome focus that is the hallmark of
usual harmlessness review.” (Dezi C., supra, 79 Cal.App.5th at p. 785; see
K.H., supra, 84 Cal.App.5th at p. 617 [criticizing Benjamin M. approach
because it is “potentially susceptible to being read in different ways,
depending on whether courts interpret it broadly or narrowly overall, and
depending on how they interpret ‘readily obtainable information’ and ‘likely
to bear meaningfully’ on the inquiry more specifically”].)
   3. Dezi C.’s “Reason to Believe” Approach
      In Dezi C., the appellate court held that ICWA inquiry error “is
harmless unless the record contains information suggesting a reason to



                                       13
believe that the child may be an ‘Indian child’ within the meaning of ICWA
such that the absence of further inquiry was prejudicial to the juvenile court’s
finding.” (Dezi C., supra, 79 Cal.App.5th at pp. 774, 779.) “For this purpose,
the ‘record’ includes both the record of proceedings in the juvenile court and
any proffer the appealing parent makes on appeal.” (Id. at p. 779; In re
Ezequiel G. (2022) 81 Cal.App.5th 984, 1014 [adopting Dezi C. approach].)
       Although this approach addresses the miscarriage of justice
requirement, omitted in the reversible per se approach, it has been criticized
because it (1) “disregards . . . the rule that on appeal we generally do not
consider matters not contained in the trial court record,” (2) disregards “the
fact that a parent may not necessarily know about any Indian ancestry and,
absent an agency’s compliance with its . . . duty of inquiry, therefore may not
be in a position to make an offer,” (3) “ ‘unreasonabl[y] . . . require[s] a parent
to make an affirmative representation of Indian ancestry where the
[agency’s] failure to conduct an adequate inquiry deprived the parent of the
very knowledge needed to make such a claim,’ ” and (4) “limits its
consideration of prejudice to a showing or representation made by the
appellant (e.g., a parent), and, in so doing, disregards the fact that parents
are not the only parties with an interest in a child’s dependency proceedings.”
(Y.M., supra, 82 Cal.App.5th at pp. 913–914.)
   4. A.C.’s Presumptive Affirmance Approach
       In A.C., the Court of Appeal concluded that if an agency’s initial
inquiry is deficient, that defect will be treated as harmless unless the parent
comes forward with a proffer on appeal as to why further inquiry would lead
to a different ICWA finding. (In re A.C. (2021) 65 Cal.App.5th 1060, 1065
(A.C.).)




                                        14
      This approach has been criticized as suffering from the “same
deficiencies” as the “reason to believe” approach. (Y.M., supra,
82 Cal.App.5th at pp. 914–915; K.H., supra, 84 Cal.App.5th at p. 614
[Determining “there is little practical difference between the presumptive
affirmance rule approved of by A.C. and the ‘reason to believe’ approach in
Dezi C.”].)
      Unsurprisingly, the parties disagree on which standard to adopt.
Mother contends “the trend in case law favors either automatic reversal, or
application of the Benjamin M. rule requiring reversal where there is readily
available information likely to bear meaningfully on whether the child has
native ancestry or not,” and in this case “there were a number of sources of
information that were not accessed by the agency.” The Agency, in turn,
urges that of Dezi C./Ezequiel G.
      In Benjamin M., the Court of Appeal concluded the agency’s failure to
inquire was prejudicial. In that case, the father never made an appearance
in the proceedings, mother had no reason to know about the father’s ancestry,
and the agency conceded it never inquired of the father’s brother and sister-
in-law as to whether there was any Indian ancestry on the minor’s paternal
side. (Benjamin, supra, 70 Cal.App.5th at pp. 744–745.)
      In Dezi C., in contrast, the appellate court found any error harmless.
In that case, both parents “attested—to the Department, on an official form,
and to the juvenile court during their initial appearances—that they had no
Indian heritage,” both parents had grown up with their biological families,
mother pointed to nothing in the record “indicating she or father has any
American Indian heritage,” and mother made no “proffer on appeal that
either parent has any such heritage.” (Dezi C., supra, 79 Cal.App.5th at
pp. 774, 786.)



                                      15
      Similarly, in Ezequiel G., the Court of Appeal found any error
harmless. Both parents “unequivocally denied Indian ancestry,” parents
were in “contact with their extended families, and thus the possibility that
they might unknowingly be members of a tribe appears trivially small,” and
mother had “not identified any evidence in the record that would support an
inference that she or the children’s fathers might unknowingly be members of
an Indian tribe.” (Ezequiel G., supra, 81 Cal.App.5th at p. 1015.)
      We need not choose between the competing standards, as the record in
this case is not of the same caliber as the records in Dezi C. and Ezequiel G.
Here, there is “ ‘reason to believe’ ” further inquiry might lead to a different
result because the record indicates father told the Agency about his possible
Indian heritage and it did not follow up on that “readily obtainable
information” by interviewing his family members. (See Benjamin M., supra,
70 Cal.App.5th at p. 744.) We acknowledge there is evidence father grew up
with his siblings and had a “large family,” and therefore would likely be
aware of any Indian heritage, unlike in A.C., supra, 75 Cal.App.5th 1017,
where the court reversed because the mother was a former dependent who
might not have known her cultural heritage and her biological relatives
might have had such information. We also acknowledge that father has
never made any showing of having Indian ancestry. But, on balance, we
conclude the Agency should have at least made contact with father’s relatives
for whom it had or could readily obtain contact information.
      “[R]equiring an adequate initial inquiry be conducted and documented
in the record should not translate into an exhaustive inquiry to ensure ‘[n]o
stone is left unturned.’ ” (K.H., supra, 84 Cal.App.5th at p. 603.) We
conclude, however, it would not be unduly burdensome for the Agency to
conduct a minimum inquiry of father’s extended family members who are



                                        16
readily identifiable and for whom it has contact information. (See id., at
p. 620 [“Agencies and lower courts are, by now, on very clear notice of the
problems caused when little to no inquiry is made. While we are not
persuaded that compliance with section 224.2 will prove onerous once
agencies provide a record of their efforts for the juvenile court to review, we
may not interpret the law to relieve either one of their burden of complying
with the plain directives of the statute.”].)
                                  DISPOSITION
      The juvenile court’s finding that ICWA does not apply is conditionally
reversed, and the matter is remanded to the juvenile court with directions to
order the Agency to comply with the inquiry and documentation provisions
section set forth in section 224.2, subdivision (b) and California Rules of
Court, rule 5.4815(a)(5) as to father’s family. If after determining an
adequate inquiry has been made, the court finds ICWA applies, the court
shall vacate its existing order and proceed in compliance with ICWA and
related California law. If the court finds, instead, that ICWA does not apply,
its ICWA finding shall be reinstated. In all other respects, the court’s order
terminating mother’s parental rights is affirmed.




                                        17
                                          _________________________
                                          Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Devine, J.*




*Judge of the Contra Costa Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




A165213, In re CM




                                     18